       Case 1:17-cv-03077-KPF Document 141 Filed 08/31/20 Page 1 of 1

                                                                                                                                 ··--7
                                                                                       ''-..       ,   J'        11'                 ,.r:
                                                                                               ,, ,:        ,-




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                        ~   J •.   ) t-       :   :

------------------------------------------------------------X
JOHN CHRISTOPHER BUTLER,                                                                                           .:
                                                                                                                         \•
                                                                                                                        .!   ,




                                   Plaintiff,
                 -against-                                           17 CIVIL 3077 (KPF)

                                                                          JUDGMENT
RAVI SURIA,

                                   Defendant.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated August 31, 2020, Plaintiffs motion for entry of judgment in the

amount of $135,000, plus $1,560.82 in prejudgment interest, is GRANTED.

Dated: New York, New York

          August 31, 2020


                                                                     RUBY J. KRAJICK

                                                                                Clerk of Court
                                                               BY:
                                                                         ilnLa~ Deputy Clerk
